Citation Nr: 0739101	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  00-03 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for left indirect 
inguinal hernia condition.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of colon cancer surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of August 2003.  This matter 
was originally on appeal from rating November 1999 and March 
2002 decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in January 2003; a 
transcript is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that the veteran's 
foot deformities resulted in symptoms that are progressive in 
nature and not related to his active duty service.

3.  The competent medical evidence does not show that the 
veteran currently suffers from a left indirect inguinal 
hernia or a genitourinary condition.  

4.  The competent medical evidence does not show that the 
veteran suffers from additional disability as a result of his 
colon cancer surgery.  


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.159, 3.303 (2007).  

2.  Left indirect inguinal hernia condition was not incurred 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R §§ 3.159, 
3.303 (2007).  

3.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of colon cancer surgery have not been met.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2007); 38 C.F.R. § 3.358 
(2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The AOJ fulfilled its duty to notify in correspondence dated 
in May 2005.  In that document the AOJ advised the veteran of 
what the evidence must show to establish entitlement to 
service-connected compensation benefits for the issues 
currently on appeal.  Specifically, the AOJ notified the 
veteran of the requirements for establishing entitlement 
service connection and compensation under 38 U.S.C.A. § 1151.

In the May 2005 correspondence the AOJ also advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also specifically requested that the veteran send any 
evidence in his possession that pertained to the claim.

In correspondence dated in April 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  The veteran has also been provided with VA 
examinations relevant to the issues on appeal.  In a report 
of contact, dated in August 2005, VA personnel documented 
that the veteran had called to notify the RO that he had no 
further evidence to submit in regards to this appeal.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

II.  Bilateral Foot Disorder

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

A pre-existing injury or disease will be considered to have 
been aggravated by  active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (2007).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (providing that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  See Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  

Analysis

The evidence pertaining to a bilateral foot disorder is found 
in his service medical records, VAMC treatment records, a VA 
examination report, a transcript of his videoconference 
hearing, and various statements submitted by the veteran.  It 
is the veteran's contention, as reflected in the transcript 
of his videoconference hearing in January 2003, that he had a 
bilateral foot condition prior to service, but that wearing 
combat boots aggravated this condition.  The veteran 
described the condition as having one of his toes on top of 
the other.  The evidence confirms that the veteran received 
treatment for a foot disorder while in service, however 
service connection must be denied because it does not 
establish that a foot disorder was permanently aggravated 
therein.  

The veteran's service medical records showed that in March 
1967, he presented to the sick bay with pain in the left foot 
over the third distal phalanx from the second toe rubbing on 
it.  In a chronological record of medical care, the examiner 
reported that there was no evidence of abrasion and that the 
veteran was taped and sent back to duty.  The service medical 
records are negative for any other complaints or diagnoses of 
a foot disorder and at no time in service was a chronic 
bilateral foot disorder shown.  

VAMC treatment records showed that the veteran received 
treatment at the podiatry clinic multiple times beginning in 
June 1999.  In a June 1999 outpatient clinic note, the 
examiner's diagnoses were reported as metatarsalgia and 
painful calluses.  Subsequent treatment notes showed that the 
veteran underwent debridement of the calluses on numerous 
occasions.  Although these records showed that the veteran 
had received ongoing treatment for a bilateral foot 
condition, they do not provide any explanation as to its 
etiology or otherwise link the condition to the veteran's 
active duty service.

The VA examination report also failed to support the 
veteran's claim.  In the VA podiatry examination report, 
which was dated in January 2005, Dr. D.L. reported the 
following subjective complaints as relayed by the veteran.  
The veteran's 2nd toes became painful during boot camp.  
Current complaints consisted of pain, weakness, stiffness, 
swelling, redness, fatigue, and lack of endurance.  Dr. D.L. 
reported objective findings from examination, which included 
a review x-rays.  On examination Dr. D.L. noted prominent 
bilateral hallux abducto valgus, plantarflexed digits, pain 
on palpation with limited range of motion, hyperkeratosis, 
and cicatrix with right ankle jerk.  X-rays revealed no 
obvious fractures or dislocations; however Dr. D.L. noted 
large staples at the right ankle jerk fusion site, 
plantarflexed digits 3-5, and dorsiflexion of digit 2.

Dr. D.L. stated that the veteran's claims file was not 
available for review, but based on the subjective complaints 
and current examination findings, that it was not as least as 
likely as not that the veteran's complaint of painful 2nd 
toes bilateral resulted from boots during 5 months of 
service.  Dr. D.L. provided the following reasons.  The 
veteran had multiple digit deformities and ankle jerk fusion 
causing symptoms that were progressive in nature.  Without 
specific traumatic event, Dr. D.L. concluded that the 
deformity occurred over time.    

Dr. D.L. submitted a modified note, dated in March 2005, in 
which she explained that all volumes of the veteran's claims 
file had arrived at the podiatry clinic for her review.  
Based on a review of the file, Dr. D.L. noted that the 
veteran had been seen in 1999 for callus care.  Dr. D.L. also 
noted the January 2003 hearing transcript, which revealed 
that the veteran had a digital deformity prior to service, 
but that it was possibly aggravated.  Dr. D.L. concluded that 
her original statement from the January 2005 report still 
stood and that it was not as least as likely as not that the 
veteran's complaint of painful 2nd toes bilateral resulted 
from wearing boots during 5 months of service.  

In summary, the evidence fails to show that a chronic 
bilateral foot condition first manifest during service or 
that any current foot condition is related to his period of 
service.  Although Dr. D.L. stated that the bilateral foot 
condition was "possibly" aggravated during service, such a 
statement is speculative in nature.  Medical opinions that a 
disability "could" have been caused by service are too 
speculative in order to provide the degree of certainty 
required for medical nexus evidence."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

III.  Left Indirect Inguinal Hernia Condition

Analysis

The veteran's service medical records showed that the veteran 
entered service with a left varicocele not considered 
disabling.  The veteran reported a history of rupture/hernia.  
The service examiner noted, "no rupture-varicocele."  In 
May/June 1967, the veteran was noted to have a left hydrocele 
and left varicocele for which he underwent excision of the 
hydrocele, left varicocelectomy, and left hernioplasty, 
inguinal.  Clinical records show that the veteran reported a 
pre-existing history of swelling of the left scrotal sac and 
vein collection in the left scrotal area.  The veteran was 
assigned a temporary physical profile of "3" and then later 
assigned to a permanent profile in July 1967 due to the 
veteran's complaints.  The examiner also stated, however, 
that the surgery produced good results.  An August 1967 
record entry shows that the veteran complained that he 
experienced too much pain and requested a medical discharge.  
Physical examination revealed no abnormality, but the veteran 
received a hardship discharge shortly thereafter.

The veteran's contentions regarding the indirect inguinal 
hernia claim are summarized in the transcript of his 
videoconference hearing, dated in January 2003.  According to 
that transcript the veteran testified that he suffered from 
traumatic pain in his bowel as a result of the in-service 
hernia surgery.  The veteran testified that he received 
treatment at the pain clinic at the VAMC Wade Park for these 
residuals.  

VA treatment records were unclear as to whether the veteran 
currently suffered from an inguinal hernia or from residuals 
of his in-service hernia surgery.  One VA treatment note 
dated in May 2001 includes an assessment of inguinal hernia.  
In July 2001, an examination revealed no hernia - although 
tenderness in the left inguinal canal was detected.  

VA examination reports and addenda do not support the 
veteran's claim.  In a report of a VA urology examination, 
dated in January 2005, P.F., Nurse Practitioner (N.P.) stated 
that an ultrasound report dated in 2000 showed a hydrocele, 
which was asymptomatic and had never required any treatment.  

In an addendum to the January 2005 VA urology examination 
report, which was dated in December 2005, P.F. stated that 
the veteran entered service with pre-existing varicocele.  
P.F. also stated that service medical records confirmed an 
increase in symptomatology, as evidenced by his complaints of 
increased swelling, pain with marches and walking long 
distances.  

Dr. B.F., who had acknowledged the January 2005 report, 
confirmed in an addendum dated in April 2005 that the claims 
file had been made available and that there was no 
information relative to the previous clinical impression 
rendered on initial examination.

Dr. B.F. clarified in an email dated in January 2006 that an 
inguinal hernia was not found during the January 2005 VA 
examination.  Dr. B.F. also stated that neither a varicocele 
nor a hydrocele was found on examination.  Therefore, Dr. 
B.F. concluded, although service medical records revealed 
worsening of left varicocele during military service, a 
varicocele could not have been chronically or permanently 
worsened by military service.  

The Board concludes that service connection for a left 
inguinal hernia must be denied because the medical evidence 
does not establish that this condition currently exists.  
Additionally, the Board must deny service connection for 
aggravation of the pre-existing varicocele and hydrocele 
because neither is shown to currently exist.      

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  As no inguinal hernia or disability 
of the genitourinary system has been clinically shown on 
current examination, there is no basis upon which 
compensation may be based.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

IV.  Compensation Under 38 U.S.C.A. § 1151 for Residuals of 
Colon Cancer Surgery 

Legal Criteria

The United States Code provides that in certain 
circumstances, veterans may be compensated for disabilities 
resulting from VA medical treatment.  In general, when a 
veteran experiences additional disability as the result of 
hospital care, medical or surgical treatment, or examination 
furnished by VA, disability compensation shall be awarded in 
the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2007).

For claims filed on or after October 1, 1997, the provisions 
of 38 U.S.C.A. § 1151 provide that when there is no willful 
misconduct by a veteran, disability resulting from VA 
hospital care furnished to the veteran will be compensated in 
the same manner as if service-connected if the disability was 
caused by (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care or (B) an event which is 
not reasonably foreseeable.  The veteran filed his claim in 
December 2000.  Accordingly, the post October 1, 1997 version 
of the law and regulation must be applied.  See VAOPGCPREC 
40- 97.

Analysis

VAMC treatment records showed that the veteran underwent a 
right hemicolectomy on November 19, 1999.  The veteran claims 
that he currently suffers from pain, diarrhea, gas, irritable 
bowel syndrome (IBS), and gastroesophageal reflux disease 
(GERD) as a result of this surgery.   

The veteran has identified several instances of his VA 
surgical treatment that he says caused his currently claimed 
disabilities.  First, in a statement received in September 
2001, the veteran cited the lack of experience of his surgeon 
whom he claimed was a trainee whom had never performed 
surgery before.  Second, at his videoconference hearing in 
January 2003, he testified that during the surgery he got an 
infection, which had to be packed with gauze for 3 months and 
that this resulted in pain in the incision, which he still 
experienced.  Third, the veteran testified that he was sent 
home after 3 days and that he was still bleeding at that 
time; the veteran stated that he should have stayed at the 
hospital longer.  Last, the veteran stated that the surgeons 
removed 4 feet of his colon.  

VAMC treatment records included a discharge summary, dated in 
November 1999, in which Dr. J.F. explained that the veteran 
had presented on November 9, 1999 with bowel obstruction.  
Workup upon admission revealed polyps in the colon.  The 
obstruction resolved and the veteran was discharged and 
scheduled for an elective resection of his right colon.  

The veteran was again admitted on November 19, 1999 for the 
elective resection of a cecal mass that was discovered during 
the previous hospital admission for bowel obstruction.  Dr. 
E.H. explained in a general surgery progress note from that 
date that the mass detected in the veteran's right colon was 
very large and could not be resected endoscopically.  Dr. 
E.H. suspected malignancy.  Dr. E.H. stated that he had 
discussed the procedure - a right colectomy - with the 
veteran, including risks of bleeding, infection, and 
anastomotic leak.  According to the note, the veteran 
understood the risks and wished to proceed.  

Dr. J.F. reported in a discharge summary, dated on November 
24, 1999, that the veteran underwent the right hemicolectomy, 
which went well.  Dr. J.F. reported that there were no 
problems with fever, and the veteran was hemodynamically 
stable throughout his course.  On post-operative day 5, the 
veteran was given a regular diet and po Keflex, which he 
tolerated well.  The veteran was discharged on November 24, 
1999.   

Treatment records from VAMC Cleveland showed that on November 
27, 1999, the veteran presented with complaints of discharge 
from his incision after surgery.  The veteran was admitted 
for wound infection/hematoma.  According to a note by Dr. 
E.H., after 2 days the erythema around the wound had resolved 
and the veteran was discharged with instructions on proper 
wound care.  

Follow up treatment records included a general surgery 
outpatient clinic note dated in February 2001, a general 
surgery consultation note dated in March 2001, and general 
surgery progress notes dated in May 2005.  These follow up 
records of treatment showed that the veteran continued to 
complain of pain at the incision.  These records also showed 
that the veteran had an incisional hernia, but that he did 
not wish to repair it.  The records also showed no recurrence 
of the cancer as evidenced by negative colonoscopies and 
benign physical examinations.

In response to the Board's remand, the RO provided the 
veteran with several examinations and obtained medical expert 
opinions.  In a report of a gastrointestinal examination, 
dated in January 2005, R.G., Nurse Practitioner (N.P.), 
stated that the veteran complained of vomiting, nausea, 
abdominal pain, diarrhea, and weight loss that had existed 
since his bowel surgery in 1999.  The veteran reported taking 
several medications, which he stated provided little relief.  

On examination, R.G. detected bowel sound normoactive 
throughout, no pain to palpation, midline abdominal incision 
well healed, fully reducible soft incisional hernia.  R.G. 
also noted pertinent portions of the veteran's VA medical 
records, including of the November 1999 surgery and follow-up 
visits with general surgery and his primary care physician.  

Based on a review of the claims file and current examination 
findings, R.G. concluded that it was as likely as not that 
the veteran's GERD was a result of the right hemicolectomy 
for right cecal mass on November 19, 1999.  R.G. explained 
that the veteran was currently symptomatic and the symptoms 
occurred since the surgery, but not prior.  Regarding the 
veteran's claim that he had IBS as a result of his 
hemicolectomy, R.G. stated that it was not at least as likely 
as not that the veteran's IBS was a result of the right 
hemicolectomy for right cecal mass on November 19, 1999.  
R.G. explained that the veteran's current intermittent 
abdominal pain was most likely multifactoral and that he had 
initial symptoms and lactose intolerance since a young age.

R.G. also concluded that it was not as least as likely as not 
that the veteran's incisional hernia at his surgical site of 
the right hemicolectomy constituted an additional disability.  
R.G. also noted that the veteran had a diminished level of 
functioning, but that it was secondary to his low back pain 
and neuropathy.  

In an addendum to that report, which was also dated in 
January 2005, Dr. B.F. stated that based on a review of the 
veteran's history and symptoms, she concurred that the 
veteran was most likely to have GERD.  Dr. B.F. stated, 
however, that a prior history of colon surgery was not a 
cause or risk factor for GERD and that it was most likely 
that the temporal association with his surgery was 
coincidental.

The Board has considered the veteran's contentions regarding 
improper treatment at a VA facility but does not find it 
necessary to discuss the merits of each.  Instead, the Board 
finds that the evidence fails to show that the veteran has 
suffered any additional disability as the result of the 
treatment and thus, there is no basis to grant compensation 
pursuant to § 1151.  See 38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2007).  The competent medical evidence shows that as a 
result of the surgery, the veteran experienced an infection 
and possibly an incisional hernia.  Regarding the infection, 
this apparently resolved and resulted in no chronic 
disability.  Moreover, as reflected in Dr. E.H.'s note upon 
the veteran's admission, this was a foreseeable risk of that 
surgery.  Regarding the incisional hernia noted on present 
examination, the VA examiner has stated that this was not an 
additional disability.  This is also apparent from the 
veteran's reluctance to receive treatment for this.    

As for the IBS, GERD, and associated symptomatology, the 
medical evidence does not establish that these are in any way 
related to the veteran's surgery.  Regarding the discrepancy 
between R.G.'s and Dr. B.F.'s opinions regarding the etiology 
of the GERD, the veteran finds Dr. B.F.'s to be more 
probative.  Although R.G. initially examined the veteran and 
prepared a report with an opinion, such report was subject to 
review by Dr. B.F.  Upon reviewing that report, Dr. B.F. 
determined that the GERD was not related to the colon cancer 
surgery.  

The Board must weigh the probative value of medical opinions 
and in doing so, may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board finds 
that because Dr. B.F. is a physician and R.G. is not, and 
because R.G.'s opinion was subject to Dr. B.F.'s review, that 
it is more probative.    


ORDER

1.  Service connection for a bilateral foot disorder is 
denied.

2.  Service connection for left indirect inguinal hernia is 
denied.

3.  Service connection for compensation under 38 U.S.C.A. § 
1151 for residuals of colon cancer surgery is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


